Citation Nr: 1111902	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for breathing problems, claimed as shortness of breath, to include as due to an undiagnosed illness, or in the alternative, claimed secondary to service-connected myalgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 1984 to September 1984, and active military service in the United States Army from September 1990 to May 1991 with additional periods of unverified service in the Army National Guard and the Navy Reserves.  The record establishes that the Veteran meets the definition of "Persian Gulf Veteran" for his period of service from September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the RO).  

In October 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

These claims were previously remanded by the Board in April 2010 for procedural and evidentiary development.  Such development has been completed and will be discussed below.  The Veteran's claims have been returned to the Board for further appellate adjudication.  

The April 2010 Board remand also remanded the Veteran's claims of (1) entitlement to service connection for myalgia, to include as due to an undiagnosed illness, and (2) entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  In a November 2010 rating decision, the Appeals Management Center (AMC) granted these claims; both disabilities were evaluated 10 percent disabling, effective January 17, 2007.   Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned evaluations or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, those matters have been resolved and are not in appellate status.

Clarification of an issue on appeal

The Veteran has recently asserted that he has a chronic sleep disorder which is aggravated by his service-connected myalgia.  The claim for service connection for chronic sleep impairment has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that the Veteran neither experiences symptomatology of nor has been diagnosed with a breathing condition.  

2.  The preponderance of the competent medical and other evidence of record reflects that the Veteran has not experienced skin symptomatology which is due to an undiagnosed illness.

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's diagnosed skin conditions are related to his service.  



CONCLUSIONS OF LAW

1.  Service connection for a breathing condition is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2010).

2.  Service connection for a breathing condition is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

In April 2010, the Board remanded the Veteran's claims to verify his first period of active service, to obtain outstanding service treatment records, if any, from this period of service and to afford him new VA examinations to determine the nature and etiology of diagnosed skin or respiratory condition or symptomatology relating to such.  The AMC was then to readjudicate the Veteran's claims and, if not granted, return them to the Board.  

The VA Appeals Management Center (AMC) requested the Veteran's service treatment records in April 2010.  A May 2010 reply reflects that the first period of the Veteran's service was ACDUTRA.  Subsequently, the Veteran was afforded VA skin and respiratory examination in September 2010, and the reports of these examinations have been associated with the Veteran's VA claims file.  The Veteran's claims were readjudicated in a supplemental statement of the case dated in November 2010 and the Veteran's claims were returned to the Board for further appellate adjudication.  

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, letters dated in August 2006 and May 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The August 2006 and May 2007 VCAA letters notified the Veteran of the elements of a direct service connection claim, secondary service connection claim and how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes that VA's duty to assist has been fulfilled.  In this case, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded VA examinations in April 2008, July 2008 and September 2009 and an October 2010 addendum to the September 2010 VA examination report was obtained.  See 38 C.F.R. § 3.159(c)(4).  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2008 and September 2010 VA skin examination reports reflect that the Veteran's complete claims file was not sent to the VA examiner for review.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  However, the Court more recently held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Thus, the Board is of the opinion that the July 2008 and September 2009 VA examiners were apprised of the relevant medical history of the Veteran as it pertains to his current claim for service connection, and that the reports were based on an accurate account of the evidence in the claims file.  As such, the Board finds these VA examinations adequate for rating purposes, and a remand for a new examination unnecessary.  See 38 C.F.R. § 4.2 (2010).  

Moreover, reports of the April 2008, July 2008 and September 2010 VA respiratory and Gulf War examination reflects reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Also, the September 2010 VA skin examiner was provided the Veteran's claims file and provided an opinion in an October 2010 addendum to the September 2010 VA skin examination after a review of such was completed.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Direct and secondary service connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Undiagnosed illness

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  In the present case, there is no question that the Veteran meets this definition.

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 


The breathing condition claim

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.  For the sake of economy, the Board will analyze the Veteran's claim under all theories of entitlement together.  

The Veteran claims that he has suffered from a breathing condition during and since his service, manifested by shortness of breath on activity.  See e.g., the July 2008 Gulf War Registry examination report, the September 2010 VA respiratory examination report and the October 2009 VA hearing transcript at pages 23 and 35.  

With respect to Hickson/Wallin element (1), a current disability, the medical evidence does not include a diagnosis of a breathing condition.  The Board notes that several VA treatment records reflect the Veteran's complaints of experiencing shortness of breath on occasion.  See e.g., the July 2008 Gulf War Registry examination report and the September 2010 VA respiratory examination report.  To the extent that the Veteran's reported history of shortness of breath has been recorded in these records, the Board observes that history which is simply recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

Concerning the Veteran's lay statements, the Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of reporting symptoms such as shortness of breath, but the Veteran is not competent (i.e., professionally qualified) to offer an opinion as to the whether his symptoms are attributable to a current disability.  That is, he is not competent to render a medical diagnosis of a chronic respiratory disability. 

Moreover, the Board observes that the Veteran's lay statements have been less than consistent during the pendency of the appeal.  As noted above, the April 2010 Board Remand instructed that the Veteran be scheduled for a VA respiratory examination with the intent of clarifying the Veteran's claimed breathing condition.  However, review of the July 2008 Gulf War Registry examination and the September 2010 VA respiratory examination reflects that the Veteran specifically denied experiencing shortness of breath or any breathing condition.  See the July 2008 and September 2010 examination reports.  Moreover, pulmonary tests completed at the July 2008 Gulf War Registry examination were within normal limits.  As such, the Board finds that the Veteran's statements concerning the existence of chronic shortness of breath to less than credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  That is, he has presented no medical evidence which indicates that he has a breathing condition.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has a currently diagnosed breathing condition or respiratory disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In the absence of any diagnosed disability, service connection may not be granted under any theory of entitlement.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, Hickson/Wallin element (1) has not been met for the Veteran's breathing condition claim, and it fails on this basis alone.

Additionally, the Board notes that the Veteran cannot be availed by application of the provisions of 38 C.F.R. § 3.317.  As noted above, the Veteran denied any breathing problems at the July 2008 VA Gulf War Registry examination and the September 2010 VA respiratory examination.  Moreover, and complaints of signs or symptoms of a breathing condition are incredible in light of the Veteran's inconsistent statements and the lack of objective medical evidence reflecting signs and symptoms.  

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran has neither a current diagnosis of a breathing condition or respiratory disability nor signs or symptoms of such.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.  


The skin condition claim

Concerning Hickson element (1), the Board notes that dermatitis was noted on VA examination in June 1999, a rash on the upper back and chest with small scattered papules and lesions on the upper torso was noted in April 2007, and in April 2008, a diagnosis of atopic dermatitis was entered in association with some hyperpigmentation on the central chest.  The Board notes that the Veteran was afforded a VA examination in July 2008 and a diagnosis of folliculitis was entered.  The April 2010 Board Remand specifically requested that the VA examiner identify any skin condition present and to provide appropriate diagnoses if possible.  The April 2010 VA skin examination report reflects diagnoses of atopic dermatitis and folliculitis.  See the September 2010 VA skin examination report.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and the Veteran's service treatment records fail to reflect in-service complaints of or treatment for a skin condition.  However, the Veteran has contended that he did, in fact, suffer a skin condition during his service.  See the October 2009VA hearing transcript at page 35.  The Court has held that the Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra.  Additionally, as noted elsewhere in this decision, the Veteran is certainly competent to report symptomatology which he has experienced.  See Layno, supra.  Indeed, the Board has no reason to disbelieve the Veteran; he has never specifically denied that he suffered a skin condition during his service.  As such, Hickson element (2) has been demonstrated.  

With respect to crucial Hickson element (3), medical evidence of a nexus between either the claimed in-service injury and the current disability, the only nexus opinion of record is unfavorable to the Veteran's claim.  The September 2010 VA examiner opined in an October 2010 addendum that the Veteran's diagnosed skin conditions were neither caused by or a result of his service.  See the October 2010 addendum to the September 2010 VA skin examination.  

The Veteran has not submitted a medical opinion to contradict the conclusion of the September 2010 VA examiner VA examiner.  While the Veteran underwent a prior VA skin examination in July 2008, the VA examiner did not comment as to the etiology of the Veteran's diagnosed skin condition.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, supra.

Concerning the Veteran's assertion skin condition is related to his service, as a lay person, he is not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues such as etiology that are beyond the competency of lay individuals.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, supra.

To the extent the Veteran argues that he has experienced symptomatology associated with his skin continually since his discharge from service, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, supporting medical evidence of continuity of symptomatology is required in this case.  See Voerth, supra [there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking.

In particular, there is no competent medical evidence of skin problems during service.  Indeed, the Veteran has stated that he first experienced symptomatology associated with a skin condition "since 1998... 3 years after active service."  See the July 2008 VA skin examination report.  The Court has held that there is no chronicity where a claimant failed to account for the time period after service for which there was no clinical documentation of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In short, any contentions by the Veteran that he experienced symptomatology associated with skin condition continually are not credible in light of the negative findings of such disability during service and the lack of objective evidence of any such symptomatology until years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Accordingly, service connection cannot be established by continuity of symptomatology as to this condition.

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis.

The Board observes that the Veteran has claimed service connection based on a theory that his skin conditions are due to an undiagnosed illness caused by his Persian Gulf service.  However, folliculitis and atopic dermatitis are manifestly diagnosed conditions.  The July 2008 and September 2010 VA examiners failed to identify any skin symptomatology which was not part of these diagnoses.  Thus, any Persian Gulf theory of entitlement would be untenable.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for breathing problems, claimed as shortness of breath and/or a chronic sleep condition, to include as due to an undiagnosed illness, or in the alternative, claimed secondary to service-connected myalgia, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


